Title: From Thomas Jefferson to Benjamin H. Latrobe, 31 March 1804
From: Jefferson, Thomas
To: Latrobe, Benjamin Henry


          
            Dear Sir
            Washington Mar. 31. 04.
          
          Congress having appropriated another sum of 50,000. D. for the public buildings it becomes necessary to settle the plan of operations for the summer. the following are my ideas on the subject.
          Capitol. The walls to be completely finished this summer. for ensuring this every effort must be exerted from this day forward, the supplies of stone pushed with all the energy possible, and the cutting & laying to keep pace with the supplies.
          The roof to be prepared in the course of the summer, so that it shall be ready to put on the walls on the 4th. of March of the next year.
          The columns, entablature, & inside house-carpentry in general to be compleated this summer ready to put up. as I shall be returned by the beginning of May, I suppose that will be in time to decide finally on the order of the columns & entablature.
          The roof of the North wing to be thoroughly repaired. is it necessary to aim at something like a symmetry with the roof of the South wing? or is that practicable at all? perhaps this may lie a month till my return
          President’s house. during my absence they may finish the roof and rectify the gutturs so as to put an end to the ruinous leaks. large glass may be provided for compleating the glazing of the house. flooring boards be procured for laying the floors of the great room and the rooms above it. by the time they are in place I shall be returned & can direct the construction of a kiln for seasoning them.
          There are some other small matters which may await my return.
          No new appropriation being made for the highways, we must turn every expence we can (past as well as future) relating to the buildings on the new fund, and reserve what remains of the old one for the roads to which they are applicable.
          I have packed your Polygraph in a box and delivered it to mr Barnes to be sent by a trusty captain to Philadelphia to the care of mr Peale. I recieved Brunell’s, which indeed was a beautiful thing, but I found at once it was ineffectual & returned it with yours. I am now writing with one I recieved from mr Peale, which has some advantages over yours, but is very stiff, and wants the adjusting screw for the pen. Brunell’s had that improvement. with my thanks for the use of your machine accept my salutations & assurances of esteem & respect.
          
            Th: Jefferson
          
        